ZSSiS                         *S6t5 151-15
                                 NO.


       ORIGINAL
                                        IN THE                        COURT OF CRIMINAL APPEALS
                           COURT OF CRIMINAL APPEALS
                                                                             AUG 13 2015
                                       OF TEXAS


                                    KlVharj                           Abe! Acosta, Clark



                                   naUer^S
                                                      Appellant/Petitioner
       FILED IN
COURT OF CRIMINALAPPEALS
                                          VS.
      AUG 13 2015
                               THE STATE OF TEXAS,
    Abel Acosta, Clerk                                Appellee/Respondent




            APPELLANT'S PETITION FOR DISCRETIONARY REVIEW




                           In Appeal No. 0S-U\-6lQ ff \ -Cft
                                        from the
                                   Court of Appeals
                             for the Fifth Judicial District
                                     Dallas, Texas




                                                      Appellant's Name and Address




                                                     M^6, rx 75-&U
                          TABLE OF CONTENTS

                                                                      •   i   <


INDEX OF AUTHORITIES                                                   »»»


STATEMENT REGARDING ORAL ARGUMENT                                     X

STATEMENT OF THE CASE                                                 "^

STATEMENT OF PROCEDURAL HISTORY                                       -7s

GROUNDS FOR REVIEW                                                     ^>

     GROUND FOR REVIEW NO. ONE
     [Set out the Ground or Question Presented for Review]




     GROUND FOR REVIEW NO. TWO
     [Set out the Ground or Question Presented for Review]




ARGUMENT NUMBER ONE                                                       S

ARGUMENT NUMBER TWO                                                   "5

PRAYER FOR RELIEF                                                         fe

CERTIFICATE OF SERVICE                                                    6
APPENDIX [Opinion]                                                     7^HH)
     [A copy of the Court Opinion must be attached to the Petition]

                                       ii
                     INDEX OF AUTHORITIES


  CASES:
                                                               E
  JWiftV: AlaL/y*, m US 333 a^(|U^                           5
  burke. V.Stale-, <Jd^.VK2)d m ^^TeX^-fij^

  Expark Du% 4o7 S,MaJ cTD^ iTDT G^ Ga?m a 14 te^r/^pp, i1^L_?
  bXpark7Moo4^l iW/:^ ^B^7-5J(rcAZr;^/top, /999JL            5
  tt^e_WeJfa^7ff5SiWaJ^^                                    _£
  tx [Wf£l/l/)l60n, 7M S.l/lZ^ 79v7^0eXCnk^p (^           5"
  (klL^ K5fAk75^5.H/aJ 45, WTeX>top,-Sfln^n^ IW£Qehrdd!)-—5
  -WJn:z fcSfJe, IZGSWZJ 5$57-6l(l£JLCn'fn4pp. IW-         5
  Hill l/!Ldc/torfyH74 115.5^5^ LElaJ ^lo^Q^S)            .5


 f,kkl/ V. SU-7^ SWSz/ 1M^/fc^
 bjak K^y,2ak2jft5 5103 JtoUm(Tcicr^A^m              ZZZ~}j
  Wallace V, Sfak te SW?J iDZCtexCjrlnxApp./W31       —     ~M

                      <>>^n4

LiSL^/ltttdflW VjkljXiV.                                       5



                               in
                             No.JEik^sM

                                      IN THE
                      COURT OF CRIMINAL APPEALS
                                    OF TEXAS




                               V\c\e^S
                                              Appellant/Petitioner

                                        VS.


                            THE STATE OF TEXAS,
                                            Appellee/Respondent


       APPELLANT'S PETITION FOR DISCRETIONARY REVIEW




TO THE COURT OF CRIMINAL APPEALS OF TEXAS:

      Appellant/Petitioner respectfully submits this Petition for Discretionary

Review and moves that this Honorable Court grant review of this cause and offers

the following in support thereof:

              STATEMENT REGARDING ORAL ARGUMENT

      The Appellant/Petitioner requests oral argument in this case because such

argument may assist the Court in applying the facts to the issues raised. It is

suggested that oral argument may help simplify the facts and clarify the issues.
                          STATEMENT OF THE CASE


[Briefly state the nature of the case. This statement should seldom exceed half a

page. See Rule 68.4(d), Texas Rules of Appellate Procedure.]                 ,        t i   I ±i


Car A. fclea. <3r Guilr &rd Oof- SwiVig rl^.uf>ar^ dieted %hheL aW^ oHiecWi^L ^peMa^r

&. Qdkror AiJOu^r 15/doW OiJ-r\bi9e. Ormqed nee (binJ AnddenieJ -f-f>e. hearing of)
Augub-r I; ^OW unf; Ifarmer rvrJ-jZe. byfytodbie. CaA. App^Lnf i^i/i/P/ks -fa- ~
pQQ. mOrder Por -Hie. .n^peJ/sk £OJrf i~o reian^dec andgran-t appdbnr a k


                 STATEMENT OF PROCEDURAL HISTORY


      [Statement of the history of the case. See Rule 68.4(e), Texas Rules of

Appellate Procedure, for the dates that must be included in this portion of the

Petition, including the filing and overruling of any motion for rehearing, if any.]

      In Cause No. r~\V"" \\kj 0~r"the Appellant/Petitioner was charged with
the offense of Is Aa* S A                  • The Appellant/Petitioner was convicted
of such offense on jtfe^^yyHr^1^ Jcme. ifl"hHand appealed the conviction.
On Jujflfp^olt) the Dallas Court ofAppeals affirmed the conviction. No motion
for rehearing was filed. On Q"~ \~q\Q'J this Petition for Discretionary Review
was timely forwarded to the Court of Appeals for filing pursuant to Rule 9.2(b),

Texas Rules of Appellate Procedure.